DETAILED ACTION
This Action is in response to the Amendment for Application Number 16795195 received on 4/22/2021.
Claims 1-5, 7-12, 14, 16, 18-19, 21-22, 24-28, 30-32, 34-36, and 38-39 are presented for examination.
Claims 6, 13, 15, 17, 20, 23, 29, 33, and 37 have been cancelled.
Claims 38-39 are newly presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14, 16, 18-19, 21-22, 24-28, 30-32, 34-36, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation, “the signed public key of the peer device signed by the server and configured to enable encryption of P2P communications between the peer device and one or more peer devices”.  	The scope of the limitation is indefinite as it is not clear as to how a signed public key is “configured to enable encryption of P2P communications between the peer device and one or more peer devices” is indefinite”.  In the practical sense, a machine, such as a computing device would be configured to enable a function to occur.  It is not clear how a signed public key, which amounts to a numerical value that is used to encrypt data, can be “configured” to enable encryption of P2P communications between devices.   Applicant’s specification does not provide any description as to how a key is “configured to enable encryption of P2P communications”.   For examination purposes, the limitation is interpreted as a limitation of intended use, on the basis that the limitation is merely descriptive of the key, as to what it can be used for.
	Claims 8, 14, and 24 include substantially similar limitations and are therefore also rejected for the same reasons above.  Claims 2-5, 7, 9-12, 16, 18-19, 21-22, 25-28, 30-32, 34-36, and 38-39  are also rejected for the same reasons above by virtue of their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-12, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Tanaka et al. (US 20150341178).

Regarding claim 1, Fomenko disclosed a method for managing peer-to-peer (P2P) downloading across a network, the method comprising:
	registering, by a server, a peer device (Fomenko, [0052], Fomenko disclosed a user/client registering with and authenticated by server/central authority), the registering comprising:
	receiving, by the server, a public key of the peer device (Fomenko, [0077], “it is desirable for the client to generate or receive its key pair at this point, and to provide the public key 106 to the central authority“; see also [0223];  See also [0097]-[0098] public key is distributed to peers); and
sending, by the server to the peer device, a public key (Fomenko, [0052], “The central interaction function is provided with a public key 110 of the central server”; [0223], “public/private key pairs are generated by either the server and the client or both server and client during application installation on a computer, or during registration of the application with the central server”);
	receiving, by the server, a request from a peer device for at least a portion of a file (Fomenko, [0013], “a first peer requesting an item of digital content from a central authority;  the central authority identifying a plurality of second peers from whom the item can be downloaded”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”;  [0059]), 
sending, by the server, download information to the peer device (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”), the download information including a checksum corresponding to the portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”); 
sending, by the server to the peer device, a token corresponding to authorization for the peer device to perform P2P communication (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”; [0014], “the tokens provided by the central authority may be signed using a private key of the central authority, and decrypted using a public key provided to the peers. A certificate authority may be used to provide independent verification of the public key. Use of a public key infrastructure serves to provide security without excessive communication between parties.”;  See [0015], “[0015] This approach is extremely effective in providing an uploading peer with verification that a downloading peer has been authenticated to download a specific file”); 
sending, by the server to the peer device, an indicator that identifies at least one peer device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064] showing each client in possession (stores) of the content; see also [0066] downloading the chunk from a peers that “have the chunk(s)” requires those peers to have the chunk(s) stored; Fig. 5a and [0135]); and 
updating, by the server, tracking information to indicate that the peer device received the portion of the file ([235], transaction logs are updated at the central authority;  “The central authority may use the download characteristics reported by the downloading peer to assess the relative effectiveness of different uploading peers.”).
Additionally, Fomenko disclosed the above disclosed token being a signed token (Fomenko, [0055]) in which the token includes the public key of the purchasing user (Fomenko, [0113], see also [0214], “The uploading peer can verify this receipt using the secure token (which includes the public key of the downloading peer)”), in which the signed token is configured to enable encryption of P2P communications between the peer device and one or more peer devices (Fomenko, [0014], “tokens are transferred in an encrypted form… signed using a private key of the central authority, and decrypted using a public key provided to the peers”;   [0064]-[0065], The token is provided from requesting client/peer to the uploading client/peer, which may check the token; [0214], Fomenko disclosed the token is used to verify receipt, i.e. verifying the communicated receipt).
While Fomenko disclosed the token being signed, Fomenko did not disclose the public key of the peer being signed.  That is, Fomenko did not explicitly disclose sending, by the server to the peer device, a signed public key of the peer device, the signed public key of the peer device signed by the server and configured to enable encryption of P2P communications between the peer device and one or more peer devices.
In an analogous art, Tanaka disclosed sending, by the server to the peer device, a signed public key of the peer device, the signed public key of the peer device signed by the server and configured to enable encryption of P2P communications between the peer device and one or more peer devices (Tanaka, [0006], Tanaka disclosed the server device signs a public key certificate of the client device (client certificate) and transmitting a secret key and the client certificate to the client device; [0025], “In general, a cryptocommunication protocol is widely used as a technique for defending wiretapping, manipulation, or impersonation. The cryptocommunication protocol is, for example, secure sockets layer (SSL)/transport layer security (TLS) using public key infrastructure (PM). In the PKI, mutual devices connected to a network perform authentication using a digital certificate which is issued by a certificate authority (CA)”;  By the certificate allowing for mutual devices to perform authentication using the certificate, the certificate is therefore configured to enable encryption of P2P communications between the peer device and one or more peer device).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka as they both relate to the utilization of public keys for security, and as such, include similar environments.  Furthermore, as Fomenko explicitly disclosed the signed token configured to enable encryption of P2P communications between the peer device and one or more other peer devices, such would have motivated one of ordinary skill in the art at the time of filing the invention to sign any and all items that make up the token, including the peer's public key (Fomenko, [0113], and [0214]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Tanaka with respect to the signing and transmitting of the client’s public key to the client, within the teachings of Fomenko in order to increase the security of Fomenko, thereby making the system more desirable to use by its customers.

Regarding claim 7, Fomenko disclosed the method of claim 1, wherein the registering the peer device further comprises: 
sending a public key of the server to the peer device (Fomenko, Fig. 2, Client 4 includes Central interaction function 108; See [0052], “The central interaction function is provided with a public key 110 of the central server to allow it to determine whether messages purporting to originate from the central authorisation server are genuine.”; See also [0223]); and
signing the public key of the peer device (Tanaka, [0006], Tanaka disclosed the server device signs a public key certificate of the client device (client certificate) and transmitting a secret key and the client certificate to the client device).

Regarding claim 8, Fomenko disclosed a system for managing peer-to-peer (P2P) downloading across a network, the system comprising:
at least one memory storing instructions ([0049], “physical servers”; [0153] “storage”); and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors ([0024], [0049]) to: 
register a peer device (Fomenko, [0052], Fomenko disclosed a user/client registering with and authenticated by server/central authority), the registering causing the one or more processors to:
	receive a public key of the peer device (Fomenko, [0077], “it is desirable for the client to generate or receive its key pair at this point, and to provide the public key 106 to the central authority“; see also [0223];  See also [0097]-[0098] public key is distributed to peers); and
send to the peer device, a public key (Fomenko, [0052], “The central interaction function is provided with a public key 110 of the central server”; [0223], “public/private key pairs are generated by either the server and the client or both server and client during application installation on a computer, or during registration of the application with the central server”);
receive a request from a peer device for at least a portion of a file (Fomenko, [0013], “a first peer requesting an item of digital content from a central authority;  the central authority identifying a plurality of second peers from whom the item can be downloaded”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”;  [0059]), 
send download information to the peer device (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”), the download information including a checksum corresponding to the portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”); 
send, to the peer device, a token corresponding to authorization for the peer device to perform P2P communication (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”; [0014], “the tokens provided by the central authority may be signed using a private key of the central authority, and decrypted using a public key provided to the peers. A certificate authority may be used to provide independent verification of the public key. Use of a public key infrastructure serves to provide security without excessive communication between parties.”;  See [0015], “[0015] This approach is extremely effective in providing an uploading peer with verification that a downloading peer has been authenticated to download a specific file”);
send, to the peer device, an indicator that identifies at least one peer device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064]); and
update tracking information to indicate that the peer device received the portion of the file ([235], transaction logs are updated at the central authority;  “ The central authority may use the download characteristics reported by the downloading peer to assess the relative effectiveness of different uploading peers.”).
Additionally, Fomenko disclosed the above disclosed token being a signed token (Fomenko, [0055]) in which the token includes the public key of the purchasing user (Fomenko, [0113], see also [0214], “The uploading peer can verify this receipt using the secure token (which includes the public key of the downloading peer)”), in which the signed token is configured to enable encryption of P2P communications between the peer device and one or more peer devices (Fomenko, [0014], “tokens are transferred in an encrypted form… signed using a private key of the central authority, and decrypted using a public key provided to the peers”;   [0064]-[0065], The token is provided from requesting client/peer to the uploading client/peer, which may check the token; [0214], Fomenko disclosed the token is used to verify receipt, i.e. verifying the communicated receipt).
While Fomenko disclosed the token being signed, Fomenko did not disclose the public key of the peer being signed.  That is, Fomenko did not explicitly disclose send[ing], to the peer device, a signed public key of the peer device, the signed public key of the peer device configured to enable encryption of P2P communications between the peer device and one or more peer devices.
In an analogous art, Tanaka disclosed send[ing], to the peer device, a signed public key of the peer device, the signed public key of the peer device configured to enable encryption of P2P communications between the peer device and one or more peer devices (Tanaka, [0006], Tanaka disclosed the server device signs a public key certificate of the client device (client certificate) and transmitting a secret key and the client certificate to the client device; [0025], “In general, a cryptocommunication protocol is widely used as a technique for defending wiretapping, manipulation, or impersonation. The cryptocommunication protocol is, for example, secure sockets layer (SSL)/transport layer security (TLS) using public key infrastructure (PM). In the PKI, mutual devices connected to a network perform authentication using a digital certificate which is issued by a certificate authority (CA)”;  By the certificate allowing for mutual devices to perform authentication using the certificate, the certificate is therefore configured to enable encryption of P2P communications between the peer device and one or more peer device).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka as they both relate to the utilization of public keys for security, and as such, include similar environments.  Furthermore, as Fomenko explicitly disclosed the signed token configured to enable encryption of P2P communications between the peer device and one or more other peer devices, such would have motivated one of ordinary skill in the art at the time of filing the invention to sign any and all items that make up the token, including the peer's public key (Fomenko, [0113], and [0214]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Tanaka with respect to the signing and transmitting of the client’s public key to the client, within the teachings of Fomenko in order to increase the security of Fomenko, thereby making the system more desirable to use by its customers.

Regarding claim 9, Fomenko and Tanaka disclosed the system of claim 8, where the one or more processors are further configured to:
receive, from the peer device, a request to identify the at least one peer device that stores the portion of the file ([0013], “a first peer requesting an item of digital content from a central authority”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”); and
identify the at least one peer device that stores the portion of the file based on tracking data ([0018], “a token is provided for each potential uploading peer identified by the central authority”  The token includes a list of peers storing the portions; see also [0063]-[0064];   Additionally, at [0080] Fomenko explicitly disclosed an embodiment where the content may only be available as little as one peer, by the fact that it ensures “that the content exists at at least one uploading client site”), the at least one peer device including a number of peer devices that is less than a threshold number (Fomenko, [0087], Fomenko further disclosed that the central authority may identify only a limited set of uploading peers, and at [0088] to which it may be desirable to designate a maximum number of uploading peers;  It is evident that the teachings of Fomenko, in allowing for the setting of a maximum number of uploading peers (threshold), that requests for particular content where the number of uploading peers that are able to provide such content is less than this set maximum number amounts to the number of uploading peers being less than a threshold number, as claimed).

Regarding claim 10, Fomenko and Tanaka disclosed the system of claim 8, where the one or more processors are further configured to:
after sending the indicator, receive, from the peer device, a request to identify another peer device that stores the portion of the file and send another indicator that identifies an additional peer device that stores the portion of the file ([0056] “If no other peers are able to supply the chunk, then the client may request new tokens from the server (with a new listing of potential uploading peers)”, which results in the process to start again, to which the server prepares and sends the ”new listing” as tokens as shown in Fig. 3, 38; It is evident that clients are not precluded from performing the same process any particular number of times).

Regarding claim 11, Fomenko and Tanaka disclosed the system of claim 8, where the one or more processors are further configured to: send, a request to the peer device, the at least one peer device, or both, for information related to which portions of the file are stored at the corresponding peer device (Fomenko, [0234], Fomenko disclosed the central server may pool peers for receipts;  The polling for receipts is a request to determine information related to which portions have been successfully downloaded by each peer).

Regarding claim 12, Fomenko and Tanaka disclosed the system of claim 8, where the one or more processors are further configured to:
receive, from the at least one peer device, information related to which portions of the file are stored at the at least one peer device (Fomenko, [0217], “The downloading peer enters 74 receipt of the chunk in a download transaction log”; [0218] “Transaction logs are then transmitted 75 to the central authority at some point after the file transfer has been completed”; Additionally, all clients can register the content they have including providing a checksum, including clients that request content [0076]);
receive, from the peer device, information related to which portions of the file are stored at the at least one peer device (Fomenko, [0217], “The downloading peer enters 74 receipt of the chunk in a download transaction log”; [0218] “Transaction logs are then transmitted 75 to the central authority at some point after the file transfer has been completed”; Additionally, all clients can register the content they have including providing a checksum, including clients that request content [0076]); or
both (Fomenko, [0217], “The downloading peer enters 74 receipt of the chunk in a download transaction log”; [0218] “Transaction logs are then transmitted 75 to the central authority at some point after the file transfer has been completed”; Additionally, all clients can register the content they have including providing a checksum, including clients that request content [0076]).

Regarding claim 31, Fomenko and Tanaka disclosed the method of claim 1, further comprising updating, by the server prior to the peer device receiving the portion of the file and based on the request, the tracking information to indicate that the peer device has requested the portion of the file ([0056], “This central authority stores the definitive index of the items legitimately downloaded from the system by clients and updates the client and content database 132 (see below) accordingly. A new location for legitimately obtaining content is added when a purchase is made through the client or website and download is started by the downloader”; The tracking information is therefore updated upon a purchase being made and “download is started”, which is clear indication that the tracking information is updated prior to receiving the portion of the file because the download being “started” is prior to receipt of the file at the receiving end).

Regarding claim 38, Fomenko and Tanaka where the request is based on a software release (Fomenko, [0032], The digital content requested/provided includes “software”;  See also [0079] “new content”, therefore would reasonably equate to new software, i.e. software release) that is initially distributed by the server (Fomenko, [0079], Fomenko disclosed new content “provided directly … by the central authority itself”; [0080] Fomenko disclosed, If the content provider provides content to the central authority and indicates that the central authority has permission to distribute the content over the content delivery system, then the central authority will need to ensure that the content exists at at least one uploading client site; It is therefore evident that Fomenko disclosed an embodiment where the software release is initially distributed by the central authority over the content delivery system), 
the software release including one or more files and release information, the one or more files including the file and the release information including metadata and one or more checksums ([0013], “a first peer requesting an item of digital content from a central authority;  the central authority identifying a plurality of second peers from whom the item can be downloaded”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”;  [0059], The digital content of the reference includes “software” [0032];  The request for content is a request for one or more files that make up that content, such as the software content;  See also [0022]-[0026] describing the content made up of one or more files; Further, at [0153], Fomenko disclosed, “As chunk sizes are predetermined, the central authority is able to divide new content on the system into the same chunks as will be produced by any peer, and can generate checksums of the content to be stored on the content and client database”;  Therefore, the content itself, i.e. the new software content release, may include release information that includes metadata and checksum; See also [0076] disclosing the registering of content including identification of the content and a checksum may be provided as part of the identification).


Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) and Tanaka et al. (US 20150341178) and further in view of Alvarsson (US 20100223472).

Regarding claim 3, Fomenko and Tanaka disclosed the method of claim 1, further comprising:
generating, by the server and based on the request, the download information (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”); and wherein the download information includes:
a checksum for each portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”).
While Fomenko also disclosed the central authority having a checksum of the entire file ([0076]), Fomenko and Tanaka did not explicitly disclose sending this entire file checksum as part of the download information to the client.  As claimed, Fomenko and Tanaka did not explicitly disclose wherein the download information includes a checksum for an entirety of the file.
In an analogous art, Alvarsson disclosed wherein the download information includes a checksum for an entirety of the file (Alvarsson, [0022], Alvarsson disclosed an info-hash provided to the client upon approval of the content request, in which the info-hash is a unique ID containing the name of the file (content) to be downloaded in the form of a checksum).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka and Alvarsson as they both relate to peer-to-peer network file downloads through a central server, and as such, their teachings are within similar environments.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the providing of an info-hash to the client, as disclosed by Alvarsson, within the teachings of Fomenko and Tanaka, as doing so provides additional information, benefitting the client by allowing the client to further verify the downloaded content as being genuine to the particular file desired, resulting in increased customer desirability of use of the system.

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) and Tanaka et al. (US 20150341178) and further in view of Hu (US 20180373517).

Regarding claim 4, Fomenko and Tanaka disclosed the method of claim 1, but did not explicitly state wherein the file comprises a Docker file.
However, such amounts to describing a file, to which such description of the file has no functional relationship to the limitations of the claim.  Therefore this difference amounts to nonfunctional descriptive material, not functionally involved in the steps recited. The entirety of the functionality of claim 1 would be performed the same regardless of the type of file. The type of file has no bearing on this functionality.  For example, “receiving” a request for a file would be performed the same regardless of the file contents.  The same applies to the rest of the limitations of the claim.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply any type of file, include the above noted nonfunctional descriptive material of a “docker” file, with the claimed invention because such description of data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Regardless of such, Hu disclosed a method for downloading Docker images using a P2P distribution system (Hu, [0012]).  As such, Hu provides evidence that it was well known at the time the invention was filed to utilize a p2p network for downloading docker files.
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko, Tanaka and Hu, as they are both directed to peer-to-peer downloading of files, and as such they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Fomenko and Tanaka’s teachings in order to download docker files, as Hu expressly suggests doing so within a peer-to-peer environment, for the benefit of  increasing the efficiency of Docker image downloading (Hu, [0003]), resulting in increased customer desirability of use of the system.

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) and Tanaka et al. (US 20150341178) and further in view of Smith et al. (US 20200084202).

Regarding claim 5, Fomenko and Tanaka disclosed the method of claim 1, further comprising: 
generating, by the server and based on the request, the token (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”); and wherein the token is configured to indicate a time period during which the peer device is authorized to perform the P2P communication (Fomenko, [0112], “The XML purchase token 40 of a preferred embodiment of the invention contains the following information:”; [0123] “Content information 403, which should identify the content and should include:”  [0126] “Purchase token expiry date”, [0127] “Used by uploaders to deny download requests if the token has expired”) and to restrict the P2P communication to downloading the file (Fomenko,  [0121] Uploading Peer ID 402 (there may also be an indication 412 of chunks to download from that peer and network information concerning that peer--if, as is preferred, there is one token per uploading peer, then a token only needs to have information about its own respective uploading peer--as indicated above, this information may include a mandatory or an optional direction as to what chunks should be uploaded by this peer and in what order) [0122] Used by downloading peers to contact uploading peers [0123] Content Information 403, which should identify the content, and should include: [0124] Hashes for each chunk that is available. [0125] The hash is generated using the MD5, SHA1 or a similar hash algorithm and is used by downloaders to verify that a chunk has been sent correctly (is not corrupt);  The token therefore restricts the downloading peer to only downloading the particular file identified in the token);
receiving, by the server, a request to extend the time period corresponding to the token ([0128], “After a token expires, the purchaser (downloading peer) is required to request a new token”; The requesting of a new token, which starts the process over, results in a new token provided with a new expiration time, giving the user additional time to download the content, and is therefore equivalent to a request to extend the time period corresponding to the token, as claimed).
While it is evident that the request for the new token would result in the process to be repeated, to which the server decides to issue a new token to the client, Fomenko and Tanaka did not explicitly disclose determining, by the server, whether to extend the time period.
	In an analogous art, Smith disclosed teachings with respect to the use of an attestation token in order to access a resource from an edge computing system (Abstract), in which a first instance of a token is obtained from an attestation provider, and upon expiration of the token, Smith disclosed requesting to obtain an update to the provider instance of the token, to which the attestation may choose to provide an update to the provider instance of the token, thereby providing updated expiration data (Smith, [0219).
	One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka and Smith as both teachings relate to the utilization of token information for access to resources, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Smith within the teachings of Fomenko and Tanaka in order to provide the ability for the server of Fomenko to extend tokens that have already been issued, removing the need to create new tokens, thereby reducing load on the server. 

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) and Tanaka et al. (US 20150341178) and further in view of Alibaba Cloud ("Alibaba Dragonfly DCOS CaseStudy: China Mobile (ZhejiangBranch)"; "https://alibaba-cloud.medium.com/alibaba-dragonfly-dcos-case-study-china-mobile-zhejiang-branch-a13dc751a2c"; Jan 14, 2019) and further in view of AIDK Seneviratne ("Enabling an Authentication Mechanism for Docker Remote API"; March 2017).

Regarding claim 2, Fomenko and Tanaka disclosed the method of claim 1, further comprising:
identifying, by the server and based on the request, one or more permission data corresponding to the peer device, the permission data including a token ([0055], “determines whether and how the content item request is to be met”, “provides the results to a client as an authorized request in the form of a token”; See [0054] indicating clients being “authenticated”; See also [0062] involving “authentication of the client” and accepting “payment” i.e. purchasing the content); and
determining, by the server, whether to allow the peer device to receive the portion of the file based on the permission data ([0055], the token also includes restrictions, “such as the chunk references that the downloader is permitted to access”;  See [0054] and [0062] as explained above).
However, Fomenko and Tanaka did not explicitly disclose wherein the permission data with respect to docker container files in Fomenko’s P2P environment.
In an analogous art, Alibaba Cloud disclosed a cloud-native image distribution system, called DragonFly which “is a CNCF open-source file distribution service solution based onthe P2P and CDN technologies and suitable for distributing container images and files” (page 2), which includes “user permission control” (page 4) including an API gateway that encapsulates the internal system architecture and is responsible for receiving and forwarding task requests sent by clients, authenticating user access to individual functional modules, and providing customized API calls to external services (page 5).  As such, Alibaba Cloud disclosed the concept of user permission control within a docker container download environment via P2P.
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka and Alibaba Cloud as they both relate to file sharing utilizing peer-to-peer, and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fomenko Tanaka and Alibaba’s DragonFly in order to provide users of Fomenko with additional features of utilizing the p2p protocol for downloading container files, thereby increasing scalability, making the system more desirable to use by its customers.
While the combination of Fomenko Tanaka and Alibaba Cloud allow for the distribution of docker container files via P2P, and suggests the concept of user permission/authentication, the combination did not explicitly disclose wherein the permission data includes a docker bearer token.
In an analogous art, AIDK Seneviratne disclosed teachings for enabling an authentication mechanism for Docker Remote API in which an authentication server issues and validates access tokens, which are required to access the Docker Remote API (page iii, See also page 27 “Access token maintenance” and “validation”).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko Tanaka and Alibaba Cloud with AIDK Seneviratne, since the combined teachings of Fomenko Tanaka and Alibaba Cloud suggest user permissions/authorization in a docker container p2p environment, and AIDK Seneviratne provides teachings for remote docker API authorization in a Docker environment.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the docker bearer access tokens of AIDK Senviratne within the combined teachings of Fomenko Tanaka and Alibaba Cloud in order to allow its users to perform Docker operations via Remote API in a manner that allows for request authentication while improving security of the system as a whole, increasing desirability of use by its customers.

Allowable Subject Matter
Claims 14, 16, 18, 19, 21, 22, 24-28, 30, 32, 34-36, and 39 are allowable over the prior art pending correction to the formal matters presented above.
The following is a statement of reasons for the indication of allowable subject matter:  
Fomenko disclosed a signed token (Fomenko, [0055]) in which the token includes the public key of the purchasing user (Fomenko, [0113], see also [0214], “The uploading peer can verify this receipt using the secure token (which includes the public key of the downloading peer)”), in which the signed token is configured to enable encryption of P2P communications between the peer device and one or more peer devices (Fomenko, [0014], “tokens are transferred in an encrypted form… signed using a private key of the central authority, and decrypted using a public key provided to the peers”;   [0064]-[0065], The token is provided from requesting client/peer to the uploading client/peer, which may check the token; [0214], Fomenko disclosed the token is used to verify receipt, i.e. verifying the communicated receipt).  While Fomenko disclosed the use of the signed token in order for the uploading peer to verify the peer/downloading of the portion of the file, Fomenko did not disclose a signed public key of the peer device, in the manner as claimed, nor did Fomenko disclose receiving, at the peer device from the at least one device, the portion of the file via encrypted communication with the at least one device using the signed public key of the peer device.  
While the teachings of Tanaka disclosed a providing a signed public key of a client device (Tanaka, [0006], [0025]), Tanaka did not disclose receiving, at the peer device from the at least one device, the portion of the file via encrypted communication with the at least one device using the signed public key of the peer device.  As such, independent claims 14 and 24 are allowable over the prior art.  Claims 16, 18, 19, 21, 22, 26-28, 30, 34-36, and 39 are allowed by virtue of their dependencies to claims 14 and 24.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments filed on 10/03/2021 have been carefully considered but they are not deemed fully persuasive.  
Regarding claims 1, 8, 14, and 24, Applicant argues, "Tanaka is silent regarding the client certificate being configured to enable encryption of P2P communications between the client device and peer devices [Response, 17].
Examiner respectfully disagrees.
	As noted in the 35 USC 112(b) rejection above, the scope of the limitation is indefinite as it is not clear as to how a signed public key is “configured to enable encryption of P2P communications between the peer device and one or more peer devices” is indefinite”.  In the practical sense, a machine, such as a computing device, would be "configured" to enable a function to occur.  It is not clear how a signed public key, which merely amounts to a numerical value that is used to encrypt data, can be configured to enable encryption of P2P communications between devices.   Applicant’s specification does not provide any description as to how a key is “configured to enable encryption of P2P communications”.   For examination purposes, the limitation is interpreted as a limitation of intended use, on the basis that the limitation is merely descriptive of the signed public key, as to what it can be used for.
	Additionally, Examiner notes that while the key may be described as being configured to enable encryption, the claims 1 and 8 do not functionally utilize the key to perform any communication, as the claim is completely silent with regards to any encryption of communications on the P2P network.
	With respect to the prior art, Tanaka at paragraph [0025] disclosed, “In general, a cryptocommunication protocol is widely used as a technique for defending wiretapping, manipulation, or impersonation. The cryptocommunication protocol is, for example, secure sockets layer (SSL)/transport layer security (TLS) using public key infrastructure (PM). In the PKI, mutual devices connected to a network perform authentication using a digital certificate which is issued by a certificate authority (CA)”;  
	By the certificate allowing for mutual/peer devices to perform authentication using the certificate, the certificate is configured to enable encryption of communication between such peer devices, and therefore configured to enable encryption of P2P communications between the peer device and one or more peer devices”, as claimed.For the reasons above, these rejections are respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Checkley et al. (US 20170371499) disclosed an access control mechanism for peer-to-peer sharing technology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419